DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 2016/0331910 A1, hereafter 'Imai') in view of Cully (US 2015/0157787 A1).
As to claim 1, Imai discloses a device (puncture assisting device 2; see Figs. 1-6) for assisting a subcutaneous injection (para 0002), the device comprising: a cylindrical body (second puncture guide portion 22) having an aperture (22a) extending therethrough (see Figs. 1, 4a, 4b; 22 shown as a hollow cylindrical ring); and first and second skin-contacting elements (first and second pinching pieces 11, 12) extending from the cylindrical body at a second side thereof (see Fig. 1, 4B-5B); each of the first and second skin-contacting elements further comprising: a spring element (plate spring 15) disposed at a proximal end (proximal end of 11 & 12 being interpreted to include through-holes 11b and 12c) and configured to couple with the cylindrical body (the spring 15 is coupled to the cylindrical body, at least operationally), a gripping element (pinching portions 13 & 14) disposed at a distal end (Fig. 1, 2A, 5A-6), an elongated element (middle portions of 11 & 12 disposed between gripping portions 16/17 and pinching portions 13/14) disposed between the spring element and the gripping element (Fig. 1, 2A, 4A-6), and one or more texture elements (grooves 13a and 14a) disposed on one 
Imai is silent to a flange extending from the cylindrical body at a first side thereof, the flange and the cylindrical body forming a funnel element for guiding a syringe.
Cully discloses a flange (labeled at 140 in Fig. 1A, 1B) extending from a cylindrical body (140 seen extending from a cylindrical portion in Fig. 1A) at a first side thereof (Fig. 1A), the flange and the cylindrical body forming a funnel element for guiding a syringe (see para 0037 – “flared segment 134 serves as a guide to "funnel" or direct a tip of a needle to needle bore 132”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a flange extending from the cylindrical body of Imai at a first side thereof opposite the second side, the flange and the cylindrical body forming a funnel element for guiding a syringe based off the teachings of Cully. One would have been motivated to do so in order to help funnel the syringe through the guide portion 22 of Imai (see para 0037, Figs. 1A, 1B of Cully).

As to claim 2, Imai discloses a device (puncture assisting device 2; see Figs. 1-6) for assisting a subcutaneous injection (para 0002), the device comprising: a cylindrical body (second puncture guide portion 22) having an aperture (22a) extending therethrough (see Figs. 1, 4a, 4b; 22 shown as a hollow cylindrical ring); and first and second skin-contacting elements (first and second pinching pieces 11, 12) coupled to the cylindrical body (see Fig. 1, 4B-5B).
Imai is silent to a flange extending from the cylindrical body at a first side thereof, the flange and the cylindrical body forming a funnel element for guiding a syringe.
Cully discloses a flange (labeled at 140 in Fig. 1A, 1B) extending from a cylindrical body (140 seen extending from a cylindrical portion in Fig. 1A) at a first side thereof (Fig. 1A), the flange and the cylindrical body forming a funnel element for guiding a syringe (see para 0037 – “flared segment 134 serves as a guide to "funnel" or direct a tip of a needle to needle bore 132”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a flange extending from the cylindrical body of Imai at a first side thereof, the flange and the cylindrical body forming a funnel element for guiding a syringe based off the teachings of Cully. One would have been motivated to do so in order to help funnel the syringe through the guide portion 22 of Imai (see para 0037, Figs. 1A, 1B of Cully).

As to claim 3, Imai in view of Cully teaches the device of claim 2 as described above. Imai further discloses each of the first and second skin-contacting elements-2-App. No.: 16/714,024CMD.001021.US Filing Date: December 13, 2019further comprising: a spring element (plate spring 15) disposed at a proximal end (proximal end of 11 & 12 being interpreted to include through-holes 11b and 12c) and configured to couple with the cylindrical body (spring 15 is coupled to cylindrical body, at least operationally), and a gripping element (pinching elements 13 & 14) disposed at a distal end (Fig. 1, 2A, 5A-6).
As to claim 4, Imai in view of Cully teaches the device of claim 3 as described above. Imai further discloses each of the first and second skin-contacting elements further comprising: an elongated element (middle portions of 11 & 12 disposed between gripping portions 16/17 and pinching portions 13/14) disposed between the spring element and the gripping element (Fig. 1, 2A, 4A-6).
As to claim 5, Imai in view of Cully teaches the device of claim 4 as described above. Imai further discloses one or more texture elements (grooves 13a and 14a) disposed on one or more surfaces of the elongated element, the gripping element, or a combination thereof (grooves disposed on pinching portions 13, 14).

As to claim 6, Imai discloses a method for administering a subcutaneous injection (para 0002), comprising: providing a device (puncture assisting device 2; see Figs. 1-6) comprising: a cylindrical body (second puncture guide portion 22) having an aperture (22a) extending therethrough (see Figs. 1, 4a, 4b; 22 shown as a hollow cylindrical ring); and first and second skin-contacting elements (first and second pinching pieces 11, 12) extending from the cylindrical body at a second side thereof (see Fig. 1, 4B-5B); gripping tissue of a patient at an injection site associated with the subcutaneous injection using the first and second skin-contacting elements of the device (para 0050, Figs. 4A-4B); inserting a needle-containing end of a syringe system through the cylindrical body toward the injection site (see Figs. 5A, 5B); and delivering the subcutaneous injection using the syringe system (para 0002, 0079, 0080).
Imai is silent to a flange extending from the cylindrical body at a first side thereof, the flange and the cylindrical body forming a funnel element for guiding the syringe and inserting the needle-containing end of the syringe system through the funnel element toward the injection site.
flared segment 134 serves as a guide to "funnel" or direct a tip of a needle to needle bore 132”), and inserting the needle-containing end of the syringe system through the funnel element toward the injection site (see Fig. 4, para 0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Imai to include a flange extending from the cylindrical body at a first side thereof opposite the second side, the flange and the cylindrical body forming a funnel element for guiding the syringe and perform the step of inserting the needle-containing end of the syringe system through the funnel element toward the injection site based off the teachings of Cully. One would have been motivated to do so in order to help funnel/guide the syringe through the guide portion 22 of Imai before performing the injection (see para 0037, Figs. 1A, 1B of Cully).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Curtis (US 2016/0022923 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/James D Ponton/Examiner, Art Unit 3783